DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment filed 06/14/2021 is entered. All the claims have been examined on the basis of the merits of the claims. 
Priority
The application is a 371 of PCT/JP2019046602 filed 11/28/2019 which claims foreign priority benefits from JP2018-240191 filed on 12/21/2018 in Japan. The certified copy of the foreign priority application was received on 06/14/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 is considered and attached. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of claim 1 recites “A pressure-sensitive sensor, comprising: a sensor section that includes a sensor electrode layer, a first reference electrode layer, and a first deformable layer that is situated between the sensor electrode layer and the first reference electrode layer; a clearance layer that is situated outside of the sensor section to face the first reference electrode layer; and a push-in layer that is situated between the first reference electrode layer and the clearance layer, the push-in layer pushing the first reference electrode layer toward the sensor electrode layer in response to an external force to deform the first deformable layer.” 

Kim et al., US-10474271-B2 discloses and a first electrode disposed on the display module and a second electrode disposed on the substrate, wherein a spacer layer is disposed between the first electrode and the second electrode, wherein a pressure magnitude of the touch is detected based on a capacitance between the first electrode and the second electrode, and the capacitance is changed depending on the distance between the first electrode and the second electrode, wherein the display module is bent by the touch, and the distance between the first electrode and the second electrode is changed due to the bending of the display module, wherein the first electrode is disposed on a bendable surface of the display module, claim 18.
However, Kim fails to disclose “and a first deformable layer that is situated between the sensor electrode layer and the first reference electrode layer, a clearance layer that is situated outside of the sensor section to face the first reference electrode layer, and a push-in layer that is situated between the first reference electrode layer and the clearance layer.”
deformable layer 200 is not disposed between the two electrode layers 450 and 460, fig.4F, Kim. Kim lacks the disclosure also of clearance layer. Even though layer 200 is a push-in layer, it is not situated between the first reference electrode layer and the clearance layer.
 Accordingly, the independent claims 1, 16, as a whole, are not disclosed by Kim. Therefore, the independent claims 1, 16 are allowed. The dependent claims 2-15 are also allowed based on their respective dependencies from the independent claim 1. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627